Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend claim 1 as follows:
A vehicle control device configured to perform a timer charging to supply a vehicle with power from a power supply device outside the vehicle through a charging cable, 
the timer charging being charging which starts charging a battery mounted in the vehicle upon arrival of a start time and ends charging the battery upon arrival of an end time, the vehicle control device comprising: 
an execution unit configured to perform the timer charging, using the start time and the end time which are preset; and 
a resume process unit configured to 
suspend the timer charging when the charging cable is disconnected from at least one of the vehicle and the power supply device during the timer charging, 
resume the suspended timer charging when predetermined resume conditions are met, and 
end the suspended timer charging without waiting for the end time when the vehicle has entered a predetermined state without the predetermined resume conditions being met,
 the predetermined resume conditions including a condition in which the disconnected charging cable is reconnected after the timer charging is suspended and before the end time,
 wherein when the predetermined resume conditions are met, the resume process unit resumes the suspended timer charging and increases an amount of charge per unit time [[by the timer]] by the timer charging so that a power amount uncharged while the timer charging is being suspended is replenished.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…end the suspended timer charging without waiting for the end time when the vehicle has entered a predetermined state without the predetermined resume conditions being met, the predetermined resume conditions including a condition in which the disconnected charging cable is reconnected after the timer charging is suspended and before the end time, wherein when the predetermined resume conditions are met, the resume process unit resumes the suspended timer charging and increases an amount of charge per unit time by the timer charging so that a power amount uncharged while the timer charging is being suspended is replenished.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-14 and 16-20 are also allowed.
Regarding claim 15, the prior art does not disclose or suggest the following:
“…end the suspended timer charging without waiting for the end time when the vehicle has entered a predetermined state without the predetermined resume conditions being met, the predetermined resume conditions including a condition in which the disconnected charging cable is reconnected after the timer charging is suspended and before the end time, when the predetermined resume conditions are met, the resume process unit resumes the suspended timer charging at one of a typical charging or a fast charging, the fast charging including an amount of charge per unit time being greater than that of the typical charging.” in combination with the remaining limitations of independent claim 15. 
The examiner found AUSTIN (US 2011/0175569 A1, hereinafter AUSTIN) and ICHIKAWA et al. (US 2012/0091958 A1, hereinafter ICHIKAWA).
AUSTIN discloses a vehicle charging system which allows the vehicle to start charging at a preset start time and end charging at a preset end time. ICHIKAWA a vehicle comprising a timer wherein the timer is suspended when the cable is disconnected and the suspended timer is resumed when the cable is reconnected. However, neither reference nor their combination disclose the that charging be resumed at a fast rate such that the lost charging time is compensated such that the vehicle arrives at the predetermined charge level at the preset end charge time and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859